Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on July 8, 2022 has been considered and entered.  In this application claims 1 and 3-21 are pending in which claim 21 is newly added and claim 2 is cancelled and claims 1, 11, and 16 are in independent forms.

Priority
Acknowledgment is made of applicant's claims benefit of Chinese Application No. CN201811459675.7 filed 11/30/2018.

Claim objection
Claim 12 rejection has been withdrawn based on amendment filed on 7/8/2022.

ALLOWANCE
	Claims 1 and 3-21 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After consideration of applicant’s amendment with amending claim 1 and 16 to recite the limitation of allowable subject matter of claim 2 into claims 1 and 16 and made the claims 1 and 16 allowable over prior art of record.  The prior arts of record fail to anticipate or render obvious the recited feature “an object update that updates a measurement object; and a policy update that updates a policy; and performing a measurement update processing upon verifying that the measurement update satisfies a predetermined condition, wherein: the measurement update processing comprises performing an update process on at least one of content included in an execution of a measurement process, the measurement process comprising: calculating a measurement object using a predetermined algorithm: comparing a calculation result with a pre-stored verification reference value; and determining that an integrity of the measurement object is not corrupted if a comparison result is consistent; and the performing the measurement update processing comprises at least one of: performing the measurement update processing and performing a synchronization with a policy control center after the measurement update processing is completed; and initiating an update request to the policy control center to complete the measurement update processing for the application device” as recited in claim 1, recite feature “ receiving a measurement update request sent by a measurement update monitoring component, the measurement update request being triggered by the measurement update monitoring component in response to detecting a measurement update of an application device, the measurement update request comprising at least one of: an object update request for requesting an update of a measurement object; and a policy update request for requesting an update of a policy; and performing measurement update processing in response to verifying that the measurement update monitoring component is legitimate, the measurement update processing comprising performing an update process on at least one of content included in an execution of a measurement process” as recited in claim 11, and recite feature “a measurement update monitoring component configured to detect that the application device initiates the measurement update, verify whether the measurement update satisfies a predetermined condition, and perform a measurement update processing in response to determining that the measurement update satisfies the predetermined condition, the performing the measurement update processing comprising at least one of: the measurement update monitoring component performing the Atty/Agent: Guowei (David) Sunmeasurement update processing and performing synchronization with a policy control center after the measurement update processing is completed; and the measurement update monitoring component initiating an update request to the policy control center, and the policy control center completing the measurement update processing” as recited in claim 16 . The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 11, and 16 as a whole.   Consequently, claims 1, 11, and 16 are allowable over prior art of record. The dependent claims 3-10, 12-15, and 17-21 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nickolov et al. United States Patent Publication No. 2017/0034023,
Hoffberg United States Patent Publication No. 2010/0317420,
Chintalapoodi et al. United States Patent Publication No. 2016/0282980,
Fotopoulos United States Patent Publication No. 2016/0283017.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.
CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157